DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean Patent Application No. 
10-2019-0135478, filed 10/29/2019 in the Korean Intellectual Property Office. 

Claim Objections
3.	Claims 2, 13 are objected to because to the following informality: grammar error. Claim 2 recites the limitation of “an name entity” in line 3, claim 13 recites “an name entity” in line 6. This limitation should be changed to “a name entity”. Appropriate correction is required. 

Claim Interpretations
4.	 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
 	“a first processing unit determining whether to temporary pause reception of a first utterance while receiving the first utterance; 
 	a second processing unit outputting a result of voice recognition processing on a second utterance received after the temporary pause; 
 	an name entity recognition unit capable of extracting an name entity from a third utterance received after outputting the result of voice recognition processing on the second utterance and the first utterance; 
 	an intent classifying unit determining a common intent for the first utterance and the third utterance; and 
 	a dialog management unit generating a user voice command based on the common intent and outputting a result of voice recognition processing on the user voice command, wherein 
 	the intent classifying unit includes an intent classification table including a plurality of items and slots associated with the plurality of items.” as recited in claim 13. 
“a pre-processing unit receiving a wakeup word before receiving the first utterance and switching the voice recognition device into an active mode.” As recited in claim 15. 
Claims 14, 16-22 further limit of “the first processing unit,” “the second processing unit,” the name entity recognition unit,” the intent classifying unit”.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor executing each portion of software code to structurally act as each of the “unit” in the claim inventions as noted in paragraph [133] of the originally filed specification. Paragraph [133] discloses “a processor that performs the function described above may be a general purpose processor (e.g., a CPU), but may be an AI-only processor (e.g., a GPU) for artificial intelligence learning.” Thus, each of the units in claims 13-22 is interpreted as the computer processor. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
7.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	The independent claim 1 recites
	“1. A method of voice recognition, the method comprising: 
 	determining whether to temporary pause reception of a first utterance while receiving the first utterance;  
 	outputting a result of voice recognition processing on a second utterance received after the temporary pause; 
 	determining an intent of a third utterance received after outputting the result of voice recognition processing on the second utterance; and 
 	generating a user voice command based on the intent of the third utterance and the first utterance and outputting a result of voice recognition processing on the user voice command.” 
	The limitations of “determining...”, “outputting...”, “determining...”, and “generating...”, as drafted covers organizing of activities. More specifically, the process can be thought of as- a mental judgement of whether to ask another person to stop speaking, writing out a transcription of a subsequent utterance using pen and paper after the other person has stopped speaking, mentally determining what another person intends in a third utterance after the stop speaking request and the transcription is written out, and asking the other person if their understanding of their spoken command is correct based upon the understood intent and the stopped first utterance, partial statement, and carrying out a physical action pertaining to the spoken command.
	The independent claim 13 recites
“13. A voice recognition device, comprising:  
 	a first processing unit determining whether to temporary pause reception of a first utterance while receiving the first utterance; 
 	a second processing unit outputting a result of voice recognition processing on a second utterance received after the temporary pause; 
 	an name entity recognition unit capable of extracting an name entity from a third utterance received after outputting the result of voice recognition processing on the second utterance and the first utterance; 
 	an intent classifying unit determining a common intent for the first utterance and the third utterance; and 
 	a dialog management unit generating a user voice command based on the common intent and outputting a result of voice recognition processing on the user voice command, wherein 
 	the intent classifying unit includes an intent classification table including a plurality of items and slots associated with the plurality of items.” 
	The limitations of “determining...”, “outputting....”, extracting...”, “determining...”, “generating...”, as drafted covers a human organizing of activities. More specifically, the process can be thought of as- mental judgment of whether to ask another person to stop speaking, writing out a transcription of a first subsequent utterance using pen and paper after the other person has stopped speaking, mentally recognizing the name of an entity of  a second subsequent utterance, checking if another person repeats some words in the second subsequent utterance, and asking the other person if their understanding of their spoken command is correct based upon the checked repetition and carrying out a physical action pertaining to the spoken command. 
	This judicial exception is not integrated into a practical application. In particular, claim 13 recites additional element of “a first processing unit”, “a second processing unit”, “ an name entity recognition unit”, “an intent classifying unit”, “a dialog management unit”. Claim 1 comprises no additional limitations. Each of unit in claim 13 and its dependent claims is interpreted as a processor as explained in 112 f interpretation section. The paragraph [133] of the present specification discloses “a processor that performs the function described above may be general purpose processor (e.g., a CPU), but may be an AI-only processor (e.g., a GPU) for artificial intelligence learning. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The mere recitation of processor(s) and/or the like is akin of adding the words “apply it” with a computer in conjunction with the abstract idea. See Mayo, 132 S. Ct at 1301. In Mayo, page 1301 discloses “it held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.” The application of the mental process by the processor does not bring the claims out of the realm of an abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to Claim 2, the claim relates inserting a name entity from a subsequent utterance into slots in an intent classification table. This reads on a human practically writing down a name of an entity into a table for reference. No additional limitations are present. Claim 3 relates determining minimum slots for determining an intent. This reads on human determining a  minimum required information to understand the utterance. No additional limitations are present. Claim 4 relates to determining of intent of the first utterance if the intent of the third utterance is unable to determined. This reads on a human determining intent of the received utterance. If the human could not determine intent of other person based on a part of the utterance, the human could determine intent of the other person based on another part of the utterance. No additional limitations are present. Claim 5 relates to request the other person to provide the name entity and the second information include in the first utterance. This reads on a natural human activity in determining intent of the other person. If the human could not understand anything from what the human head, she/he could require the other person repeat and/or explain what the other person just said. No additional limitations are present. Claim 6 relates to determining the intent of the third utterance based on the minimum required information. The human could determine the intent of the third utterance if he/she has enough information. No additional limitations are present. Claims 7, 14 relate to determining a pause in the first utterance. This reads on a human determining a filler in the utterance such as “uh, “hum,” or “uhm.” No additional limitations are present. Claims 8, 19 relate to determining a filled pause by comparing with a pre-owned filled pause dictionary. This reads on a human comparing what she/he heard with what he learned about the filled pauses to determine what she/he heard is a filled pause. No additional limitations are present. Claims 9, 20 relate to pausing reception of the first utterance. This reads on a human stops listening if a speaker is silent. No additional limitations are present. Claims 10, 21 relate to temporarily pausing reception of the first utterance. This reads on a human stop listening if the human heard the preset keywords. No additional limitations are present. Claims 11, 22 relate to waiting for a transcription of the first utterance before the temporally pause. This reads on a human waiting for a transcription. No additional limitations are present. Claims 12, 15  relate to receiving a wakeup word before receiving the first utterance and starting a voice recognition. This reads on a human hears her/his name and starts listening the utterance and writing down what she/he hears on the paper. No additional limitations are present. Claim 16 relates to maintaining the active mode of the voice recognition device after outputting the result of voice recognition processing. This reads on a human keep listening and writing down what she/he hears on the paper. No additional limitations are present. Claim 17 relates to extracting the name entity from the first utterance if the extracting the name entity of the third utterance fails. This read on a human could recognize the name of entity in first part of the utterance if the human could not recognize the name of entity in the third part of the utterance. No additional limitations are present. Claim 18 relates to inserting the second information if the first information is absent. This reads on a human write down what information he/she gets into a table for reference. 
For at least the supra provided reasons, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
8.	Claims 1-22 are allowed in view of the prior art of record. Claims 2 and 13 stand objected under grammar error. Claims 1-22 stand rejected under 101 abstract idea rejection, and for the application to pass to allowance this rejection need to be overcome and the grammar error need to be corrected. Any amendments to overcome the 101 abstract idea rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 
The closest prior art found as following. 
a.	Weng et al. (US 2007/0078642 A1.) In this reference, Weng et al. disclose a method for determining a temporary pause reception of a first utterance while receiving the first utterance and outputting a result of voice recognition processing on a second utterance received after the temporary pause (Weng et al. [0019] FIG. 2 shows schematically a method 200 for natural language processing as used in the system 100 of FIG. 1. In FIG. 2 item 202 represents the spoken word sounds "I think, you know, I want to." These sounds would be instantly recognized by a person and most likely could be safely interpreted as simply, "I want to." In other words, one way to respond to "I think, you know, I want to," is to simply ignore "I think, you know," and react only to "I want to." The method shown in FIG. 2 (and the system shown in FIG. 1) is designed to filter out edited words such as "I think, you know," as a way of improving the accuracy of machine interpretation of spoken language, [0021] The sequence of word --POS-tag pairs is then processed by disfluence identifier 114. The disfluence identifier decides which words should be edited; i.e. ignored in further processing. The word--POS-tag--edit-tag triples in item 208 show that, as an example, `I`, `think`, `you`, and `know` are all edited words while `I`, `want` and `to` are normal words. When the sequence `I think, you know, I want to` is sent to parser 118, the edited words are ignored. Parser 118 operates under the assumption that only normal words carry information. Finally, parser 118 converts normal words into instructions. As one example, parser 118 converts normal words into machine readable instructions. In item 210 the machine instructions are represented as ‘execute>>I WANT TO`.) Weng et al. identifies and deletes the filled pauses in the transcription of the utterance. However, Weng et al. does not teach and/or suggest determining an intent of a third utterance received after outputting the result of voice recognition processing on the second utterance, generating a user voice command based on the intent of the third utterance and the first utterance and outputting a result of voice recognition processing on the user voice command as recited in claim 1 and determining a common intent for the first utterance and the third utterance, generating a user voice command based on the common intent and outputting a result of voice recognition processing on the user voice command as recited in claim 13. 
b.	Bartosik et al. (US 2003/0074195 A1.) In this reference, Bartosik for transcribing a spoken text into a recognized text and for editing incorrectly recognized parts of the recognized text (Bartosik et al. [0047] In FIG. 2, a text GT spoken by an author--that is to say by a user of the speech recognition device 2--into the microphone 5 is shown in Symbolic form along a time axis t. The text ET recognized for this spoken text GT by the speech recognition means 7 is also shown. As the speech recognition process is being performed, the spoken text GT is divided into audio segments AS that contain the associated acoustic information. Associated acoustic information of this kind may be, for example, a word, a longish speech pause between two words, a so-called hesitating sound such as "aah" or "mm", or a noise, [0053] The speech recognition means 7 are arranged to recognize pauses in speech (silence) between two words and the first marking stage 12 is arranged to automatically mark corresponding audio segments AS of the spoken text GT with the pause marking information PMI in the marking table MT, [0054] The first marking stage 12 is arranged to compare hesitating sounds (e.g. "aah" or "mhh") stored in the first marking stage 12 with words contained in the recognized text ET and to automatically mark text segments TS of the recognized text ET containing such hesitating sounds with the hesitating sound marking information ZMI.) Bartosik et al. edits incorrectly recognized parts of the recognized text by comparing hesitating sounds stored in the first marking state with words contained in the recognized text and these recognized hesitating is edited by suppressing, deleting and/or replacing. However, Bartosik et al. does not teach and/or suggest determining an intent of a third utterance received after outputting the result of voice recognition processing on the second utterance, generating a user voice command based on the intent of the third utterance and the first utterance and outputting a result of voice recognition processing on the user voice command as recited in claim 1 and determining a common intent for the first utterance and the third utterance, generating a user voice command based on the common intent and outputting a result of voice recognition processing on the user voice command as recited in claim 13. 
c. 	Helmbro et al. (US 2020/0302112 A1.) In this reference, Helmbro et al. disclose a method for detecting filler words, background voices, unrelated sounds and omitting these unwanted signals when converting the words to text form (Helmbro et al.  [0040] Upon initiating clip generation, the method moves to block 86 where it is determined if a time constraint is associated with the clip. If a time constraint is not associated with the clip, then no further analysis is required and the method moves to block 104 were the audio clip is generated based on the selected text. However, if a time constraint is associated with the audio clip, then the method moves to block 88 where the maximum length of the audio clip is determined. Such determination, for example, may be based on user entry or based on a pre-stored value in memory of the electronic device. Next at block 90 the text is analyzed to determine how the text and corresponding audio may be edited to satisfy the specified time constraint. This can include, for example, analyzing the text to determine when a statement/sentence begins and ends, analyzing the content of the text (e.g., detecting filler words, detecting secondary sounds that interrupt a primary speaker), and/or the pace of the audio corresponding to each text representation of the word. Algorithms for determining such characteristics of the text are known to the person having ordinary skill in the art and thus are not described herein. The analysis is used at blocks 92-102, which address how the text and audio may be edited to satisfy the time constraint, [0042] Optionally at block 92, text corresponding to filler words is omitted. Filler words may be predefined words, such as, for example, “umm”, “ah”, “mmm”, or any other word that is typically used to bridge a gap in time as a user speaks. As will be appreciated, the filler words may vary based on language and/or dialect (e.g., filler words for the English language may be different from filler words in the Japanese language). As filler words are identified in the selected text, they are automatically removed.) However, Helmbro et al. does not teach and/or suggest determining an intent of a third utterance received after outputting the result of voice recognition processing on the second utterance, generating a user voice command based on the intent of the third utterance and the first utterance and outputting a result of voice recognition processing on the user voice command as recited in claim 1 and determining a common intent for the first utterance and the third utterance, generating a user voice command based on the common intent and outputting a result of voice recognition processing on the user voice command as recited in claim 13. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655